                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KAREN       F.     HAYES,      Personal
Representative of the Estate of Thomas
J. Hayes, Deceased;                                     8:20CV201

                   Plaintiff,
                                                          ORDER
      vs.

NEBRASKA, KANSAS & COLORADO
RAILWAY, LLC, a Delaware Limited
Liability Company; and NUTRIEN AG
SOLUTIONS,      INC.,  a  Delaware
Corporation;

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Randal W. LeNeave on
behalf of William Kvas, as counsel of record for Plaintiff, (Filing No. 157), is
granted. William Kvas shall no longer receive electronic notice in this case.

       Randal W. LeNeave has entered an appearance as counsel of record for
Plaintiff. (Filing No. 157). The clerk shall update the docket accordingly.


      Dated this 30th day of June, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
